Citation Nr: 1450184	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for facial palsy.  

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In December 2013, the Board remanded the case for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder and finds that it does not include any additional relevant documents.

In December 2013, the Board noted that, during the October 2011 hearing the Veteran testified that he was unemployed and was having difficulty finding a job because of his limitations.  The Board referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), as well as the issues of entitlement service connection for right leg numbness, to include as secondary to the service-connected right knee disability; and service connection for a back disorder, to include as secondary to the service-connected right knee disability; and a request to reopen a claim for service connection for peripheral neuropathy of the right upper extremity.  The record does not reflect that these claims have yet been adjudicated.  In his October 2011 statement, the Veteran described numbness in his right fingers and hand and indicated that he had experienced problems with the nerves in his right arm ever since his injury.  In the August 2010 rating decision, the RO denied service connection for peripheral neuropathy of the right upper extremity, noting that a VA examiner provided a negative opinion regarding the relationship between the Veteran's right carpal tunnel syndrome and his shoulder injury.  Additionally, an August 2014 document in the e-folder reflects that there was a positive medical opinion regarding tinnitus, but this issue needed development by the AOJ.  

The issues of entitlement to a TDIU; service connection for right leg numbness, to include as secondary to the service-connected right knee disability; service connection for a back disorder, to include as secondary to the service-connected right knee disability; service connection for tinnitus; as well as a request to reopen a claim for service connection for neurological impairment of the right upper extremity, to include as secondary to the service-connected right shoulder disability, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent for a right knee disability and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently have facial palsy.  

2.  The Veteran's right shoulder disability has been manifested by complaints of pain with flexion and abduction limited to no less than 160 degrees and internal and external rotation to no less than 80 degrees; there has been no evidence of dislocation or nonunion of the clavicle or scapula; or malunion, fibrous union, nonunion, loss of head of, or recurrent dislocation of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for facial palsy are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial rating in excess of 10 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.71a, Diagnostic Codes 5003, 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim for service connection was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify with respect to the claim for service connection for facial palsy is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  The claim for a higher initial rating for the service-connected right shoulder disability is a downstream issue, which was initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice regarding this issue.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, service personnel records (SPRs), and post-service medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. 
§ 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In its December 2013 remand, the Board instructed that the AOJ request that the Veteran provide the names and addresses of any and all health care providers who had provided treatment for his claimed disabilities.  The AOJ was also instructed to request from the National Personnel Records Center (NPRC), Fort Monmouth Army Hospital, Walter Reed Army Medical Center, or any other appropriate entity, any additional service treatment records, to include records of treatment from Fort Monmouth Army Hospital and Walter Reed Army Medical Center.  

In February 2014, the Appeals Management Center (AMC) requestred that the Veteran assist in this effort as above. The RO also advised the Veteran that he needed to provide the month and year that he received treatment at the Fort Monmouth Army Hospital and Walter Reed Army Medical Center so that a request for these records could be made.  The AMC informed the Veteran that a request had been submitted to the West Haven VAMC for any audiological testing performed in October 2010 and March 2011 and a brain scan performed in June or July 2011.  

In March 2014, the Veteran returned a signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), but he did not provide the names or addresses of any healthcare providers.  In a March 2014 statement, apparently submitted in conjunction with the 21-4142, the Veteran advised that he had enclosed the signed copy of the "Consent to Release Information" form that had been requested.  He added that he had supplied the names, addresses, and phone numbers for the institutions where he had received treatment and indicated that all the records which had been requested had previously been submitted to the VA hospital in New Haven during the original request for compensation.  He noted that, as previously stated, some of these records were not available.  He listed:  Danbury Orthopedics (1970-1973), Orthopedic Specialists of Connecticut (1972-present), Brookfield Family Medicine - Dr. M.F. (1970 to present), Norwalk Hospital (1967), Fort Monmouth Army Hospital (1967), Walter Reed Army Hospital (1967) and Munich Army Hospital (1968).  

Later in March 2014, the AMC advised the Veteran that he needed to complete a separate enclosed VA Form 21-4142 for each private provider referenced in his correspondence.  In April 2014, the Veteran responded that he had provided enclosed copies of Forms 21-4142 and had supplied the records he had been able to obtain.  The Veteran provided releases for records from Norwalk Hospital (dated in 1967), Fort Monmouth Army Hospital (dated in 1967), Walter Reed Army Hospital (dated in 1967), Munich Army Hospital (dated in 1968), and Orthopedic Specialists of Connecticut.  The Veteran also provided a VA Form 21-4142 for Danbury Orthopedics (regarding left knee meniscus surgery performed in 1972); however, he stated that no records were available as this surgery was done between 1971 and 1973.  Records were subsequently requested and obtained from Orthopedic Specialists of Connecticut and Dr. M.F/Brookfield Family Medicine.  Records were requested from Norwalk Hospital and Danbury Orthopedics in May 2014.  The request for records from Danbury Orthopedics indicates that the request was sent to New Milford Orthopedic Associates, who responded that they no longer had the requested records.  They indicated that, while they had records beginning in 2013 to the present, they did not have records from 1970.  Accordingly, no further action with regard to attempting to obtain records from Danbury Orthopedics is warranted.    

While no response was received from Norwalk Hospital, the claim for service connection for facial palsy is being denied because the preponderance of the evidence is against finding that the Veteran has had facial palsy during or proximate to the present appeal (arising from his claim for service connection filed in March 2010).  As the Veteran has reported that his treatment at Norwalk Hospital was in 1967, these records cannot demonstrate the presence of a current disability during or proximate to the pendency of the current appeal.  These records would also not be pertinent to the question of the appropriate rating for the service-connected right shoulder disability since the effective date of the grant of service connection, March 5, 2010.  Thus, further remand for these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Similarly, while the record does not reflect that the RO requested records from Fort Monmouth Army Hospital, Walter Reed Army Hospital, or Munich Army Hospital, the Veteran has indicated that he received treatment at these facilities during service.  As these records also would not show the presence of a current disability of facial palsy during or proximate to the pendency of the current appeal, and would not be pertinent to the question of the appropriate rating for the service-connected right shoulder disability since the effective date of the grant of service connection, further remand to attempt to obtain these records is also not warranted.  See Soyini, supra.  

Since the December 2013 remand, the Veteran did not return a VA Form 21-4142 to allow VA to obtain records from Brookfield Orthopedic, dated since April 2011, or physical therapy records from the YMCA; however, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran did not return a release form for these additional private treatment records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

In December 2013, the Board instructed that the AOJ should request treatment records from the West Haven VAMC, to include any audiological testing performed in October 2010 and March 2011, and a brain scan performed around June or July 2011.  In this regard, an October 2010 VA otolaryngology consultation from the West Haven VAMC reflects that the Veteran had been referred for audiology for hearing aid evaluation.  The physician indicated that audiogram was reviewed, which showed bilateral sloping sensorineural hearing loss  with a notch at 4000 hertz, asymmetric with profound right ear hearing loss in the highest frequencies tested; however, the actual audiogram is not of record.  During the October 2011 hearing, the Veteran reported that he had a brain scan in June or July 2011 and indicated that his last hearing test was in March 2011.  

In February 2014, the AMC requested these records from the West Haven VAMC; however, the e-folder reflects that this request was returned as it was not deliverable as addressed and was unable to be forwarded.  Subsequent to the request being returned, the e-folder includes a copy of the October 2010 VA otolaryngology consult; however, there is no response from the VAMC regarding the records identified in the December 2013 remand.  VA will make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, and VA will end its efforts to obtain these records only if it concludes the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.   

While the claim for an initial compensable rating for bilateral hearing loss is being remanded to attempt to obtain these records, there is no indication that reports of audiological testing or a brain scan would be pertinent to either of the claims decided here.  Rather, the Veteran indicated during the October 2011 hearing that he underwent a brain scan to determine whether he had any learning disabilities or any other disabilities.  His representative asked him whether the purpose of the brain scan was for his hearing loss and the Veteran testified that he had been called back to the VAMC in regard to his hearing loss and the doctor did an interview with him on the hearing problem and wanted to know if he had any other problems with learning disabilities, although he did not know what the results were because they were never provided to him.  The Veteran's representative asked whether the Veteran was having any present problems with facial palsy, and he responded, "No, just... a twitch, and the side... this side is a little bit on the numb side."  

Despite the Veteran's testimony that he had not received the results of this brain scan, his testimony indicating that he underwent this testing to evaluate whether or not he had a learning disability indicates that it would not be pertinent to either of the claims decided below.  Further, in an undated statement, the Veteran questioned how VA could make a decision on his hearing loss claim when he had an appointment scheduled, at VA's request, at the West Haven VAMC in September 2010.  This statement indicates that the appointment was scheduled in regard to the Veteran's hearing loss, and there is no indication that such appointment (if it actually occurred) would show current facial palsy or contain evidence pertinent to the question of severity of the service-connected right shoulder disability.  For all these reasons, remand of the claims decided below to attempt to obtain additional VA treatment records is not warranted.  See Soyini, supra.  

The December 2013 remand also instructed that the Veteran be afforded a VA examination to determine whether he had any facial palsy related to service.  The Veteran underwent VA examination in March 2014, and the examiner responded to the question of whether the Veteran currently had or had ever been diagnosed with a cranial nerve condition by reporting that he had been diagnosed with facial nerve palsy, resolved.  The date of diagnosis was 1968.  She reported that, on current examination, the Veteran denied any ongoing symptoms of the right face.  The examiner remarked that the Veteran currently denied any symptoms related to right facial nerve injury and examination of the facial nerve was without abnormalities.  No etiological opinion was provided; however, in light of her determination that the Veteran's facial nerve palsy was resolved, such was not required.  The VA examiner did not specifically indicate that the Veteran had no disorder related to facial palsy at any time since around March 2010; however, she did specifically consider his October 2011 testimony regarding a lisp, right eye twitch and right facial numbness, but noted that, on examination, he denied any symptoms related to right facial nerve injury and examination of the facial nerve was without abnormalities.  

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The March 2014 VA examination report is sufficient to adjudicate the claim.    

The claim for a higher initial rating for the right shoulder disability was remanded to afford the Veteran a VA examination to evaluate that disability.  The Veteran underwent VA examination in March 2014, which is responsive to the pertinent rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish a higher initial rating for the right shoulder disability; however, the Veteran's representative did ask questions regarding the severity of this disability.  The undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish service connection for facial palsy.  However, the Veterans Law Judge and the Veteran's representative did ask questions pertinent to this issue.  As the Veteran's testimony addressed the severity of his service-connected right shoulder disability and whether or not he had facial palsy, the questions for consideration here, he demonstrated that he had actual knowledge of the elements necessary to substantiate the claims decided below.  Although the Veterans Law Judge did not specifically seek to identify any pertinent evidence that was not associated with the claims file regarding the claim for service connection for facial palsy and the claim for a higher initial rating for the right shoulder disability, such was not necessary because the Veteran has volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the October 2011 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claims, discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis - Service Connection

Although the Veteran had facial palsy during service, there is no evidence that he currently has the disorder for which he seeks service connection and the claim will be denied. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claim of service connection for facial palsy and the appeal will be denied.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Veteran's service treatment records document that he experienced right 7th nerve palsy following a motorcycle accident in service.  In a Report of Medical History completed in conjunction with the Veteran's separation examination in July 1970, the examiner noted that the Veteran had a skull fracture as a result of a 1968 accident with right 7th nerve palsy.  On examination clinical evaluation of the head, face, and neurologic system was normal.  

Despite the in-service findings regarding facial nerve palsy, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to sometime in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  These in-service findings, dated almost 40 years prior to the filing of the March 2010 claim for service connection, would not satisfy the requirement of a current disability, nor are they so proximate to the filing of the March 2010 claim that they may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In a March 2010 statement submitted with his claim for service connection, the Veteran described his in-service motorcycle accident and stated that he had experienced right-sided facial palsy, but this was treated through therapy and eventually cured.  In another March 2010 statement, the Veteran reported that the right side of his face had been paralyzed as a result of his in-service skull fracture, which required an eye patch, no blinking, and no use of the mouth.  He added that his facial palsy condition had returned to normal after extensive physical therapy.  

During a July 2010 VA examination, the Veteran reported that his facial palsy had resolved.  The examiner reported that the Veteran, "Only notes hearing loss and facial palsy."  She also stated, "Vet reports it took several months for the facial palsy to resolve."  Weakness or paralysis was not reported.  The Veteran denied current speech or swallowing difficulties.  He reported that he initially had problems with slurred speech which resolved several months following resolution of his facial droop in 1968.  He denied expressive aphasia and difficulty with articulation.  The Veteran was able to chew and move his jaw without a problem.  The examiner commented that there were no symptoms related to a traumatic brain injury (TBI).  Cranial nerves 2 through 12 were grossly intact.  The diagnoses included TBI as likely as not during service, a result of skull fracture, resolved overall, and initial residuals of right facial palsy, cerebrospinal fluid (CSF) leak and perforated right tympanic membrane, resolved.  

During an October 2010 VA otolaryngology consultation, the Veteran gave a history of an in-service traumatic brain injury associated with CSF otorrhea and skull fracture, but denied further episodes of facial weakness.  During the October 2011 hearing, the Veteran testified that his in-service head trauma caused facial palsy and he had no use of the right side of his face.  He added that this condition "finally subsided to a point, where I was - it was livable."  He reported that his problems were not really noticeable, but he did have a slight lisp and was able to feel when he blinked his eye.  The Veteran was asked to describe what went on with his condition, and he responded that his eye would start blinking by itself, but added that this was not related to the facial palsy.  Later during the hearing, he testified that he had an eye twitch and a little bit of numbness on the right side of his face.  

During private treatment in April 2012 and June 2013, examination of the head and face was normal.  The cranial nerves were also normal.  

On VA examination in March 2014, the examiner responded to the question of whether the Veteran currently had or had ever been diagnosed with a cranial nerve condition by reporting that he had been diagnosed with facial nerve palsy, resolved, with a date of diagnosis in 1968.  She noted that the Veteran suffered a skull fracture complicated by right facial nerve palsy during a 1968 motorcycle accident while on active duty.  She observed that records showed that, by January 1969, there was complete recovery of facial nerve function and separation examination in 1970 documented normal examination.  She noted that the July 2010 VA examination showed resolution of the facial nerve condition and an October 2010 VA ear, nose, and throat (ENT) record showed no facial weakness.  

However, the examiner observed that during the October 2011 hearing, the Veteran had reported a lisp, right eye twitch, and right facial numbness.  She reported that, on current examination, the Veteran denied any ongoing symptoms of the right face.  He denied any lisp or numbness and reported that he sometimes had bilateral eye blinking but it was unrelated to the nerve injury.  The examiner reported that the cranial nerve affected by the Veteran's condition was cranial nerve VII (facial), but indicated that he did not have findings, signs, or symptoms attributable to any conditions affecting cranial nerves V, VII, and/or IX-XII.  Muscle strength testing of cranial nerve VII was normal and the examiner determined that cranial nerve VII was not affected.  She indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the facial nerve palsy diagnosed in 1968 and remarked that the Veteran currently denied any symptoms related to right facial nerve injury and examination of the facial nerve was without abnormalities.  

Significantly, the July 2010 VA examiner's diagnosis indicated that the Veteran's initial residuals of right facial palsy were resolved and the March 2014 VA examiner determined that examination of the facial nerve was without abnormalities.  Given that there is no competent evidence of current facial palsy during the pendency of the claim, service connection is not warranted.

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Significantly, in his March 2010 statement, the Veteran reported that his right-sided facial palsy had been treated through therapy and eventually cured.  In another statement that month, he stated that his facial palsy condition had returned to normal after extensive physical therapy.  During the July 2010 VA examination, the Veteran reported that his facial palsy had resolved and, during an October 2010 VA otolaryngology consultation he denied further episodes of facial weakness.  During the March 2014 VA examination the Veteran denied any ongoing symptoms of the right face; denied any lisp or numbness; and reported that he sometimes had bilateral eye blinking but it was unrelated to the nerve injury.  Nevertheless, to the extent that he is claiming that he has current facial palsy related to service, the Veteran is not competent diagnose a disorder such as facial palsy, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  

The Veteran is competent to describe symptoms which are capable of his lay observation, such as a lisp, eye twitch, and facial numbness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  

No underlying facial palsy has been identified.  Rather, the July 2010 VA examiner indicated that the Veteran's initial residuals of right facial palsy had resolved and, during private treatment in April 2012 and June 2013, examination of the head and face was normal and the cranial nerves were normal.  Most recently, the March 2014 VA examiner reported that the cranial nerve affected by the Veteran's condition was cranial nerve VII (facial), but indicated that he did not have findings, signs, or symptoms attributable to any conditions affecting cranial nerves V, VII, and/or IX-XII; indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the facial nerve palsy diagnosed in 1968; and remarked that the Veteran currently denied any symptoms related to right facial nerve injury and examination of the facial nerve was without abnormalities.  

Service connection for facial palsy is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis - Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the August 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for degenerative changes of the right shoulder, pursuant to Diagnostic Code 5201-5003, effective March 5, 2010.  

The record reflects that the Veteran is right-handed.  As such, his right shoulder disability affects his major extremity.  See 38 C.F.R. § 4.69.  

Pursuant to Diagnostic Code 5201, limitation of motion of the major arm at shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 10 percent evaluation is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).

Normal range of motion of the shoulder is from 0 to 180 degrees on flexion and abduction, and 0 to 90 degrees on internal and external rotation.  38 C.F.R. § 4.71, Plate I.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

During the July 2010 VA examination, the Veteran described fatigue and pain when overusing his right shoulder.  He stated that he could carry groceries and perform most lifting type jobs at waist level, but overhead working caused pain, especially if he lifted anything over 25 pounds.  He denied weakness per se, indicating that he was mostly limited by pain.  He denied swelling/heat and redness and stiffness was not reported.  No instability or giving way was noted, although the Veteran commented that he had never "taxed it [his shoulder]."  The Veteran denied locking, but reported fatigability with raking/yard work, carrying groceries, and carrying/lifting his grandchildren.  

Regarding lack of endurance, he reported that he, at times, worked through raking, and could typically rake for a few hours.  The Veteran denied dislocation of his shoulder, although he did have an acromioclavicular (AC) separation, but no recurrent subluxation.  Regarding flare-up of joint disease, the Veteran reported that his condition was the same from day to day.  Regarding the effects of this condition on his usual occupation and daily activities, he stated that he was careful, especially with lifting, cleaning, and yard work, and had hired someone to lift stones, clear, and cut the lawn.  

Examination of the right shoulder revealed mild guarding as objective evidence of painful motion.  There was no edema, effusion, instability, weakness, redness, heat or abnormal movement.  There was mild tenderness over the AC joint to firm palpation.  Range of motion testing revealed forward flexion and abduction each from 0 to 180 degrees.  Internal and external rotation were each from 0 to 90 degrees.  Range of motion was not limited by pain.  The Veteran reported intermittent pain with lifting/elevation and repetitive use, but denied flare-ups.  There was no additional loss of motion, pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use times three.  Right shoulder X-ray revealed mild degenerative changes and a questionable grade 1 AC joint separation.  The examiner commented that the claims file documented a 2003 injury to the right shoulder which likely contributed to the Veteran's degenerative changes.  The examiner opined that, overall, the Veteran had mild to moderate functional impairment as subjectively reported.  

In an October 2011 statement, the Veteran described his right shoulder as unstable and reported that it had dislocated when too much pressure was placed on it.  The Veteran reported that standing in one place for a long time caused pain in his shoulder and caused his fingers and hand to go numb.  He added that he could not sleep on his right side because that caused "what [felt] like rotator cup dislocation... in the morning I can't raise my right arm past shoulder height without EXTREME pain.  It usually last[s] for 1 to 2 days.  I now avoid sleeping on my right side."  [Emphasis in original.]  The Veteran stated that, on his doctor's advice, he had limited his activities to those which did not stress the joint, such as swimming and walking, meaning he had been denied the hobbies and sports activities which he enjoyed, as he could not play baseball, tennis, or racquetball, or ski.  He reported that he could not rotate his shoulder without pain and there was grinding and clicking noise in the joint.  He added that, while his pain might not be severe with one or two rotations, it became unbearable on more movement.  

Examination of the musculoskeletal system in March 2011 and April 2012 revealed inspection/palpation of the joints bones and muscles to be normal.  Range of motion, stability, and muscle strength/tone were each normal.  

Examination of the musculoskeletal system during private treatment in June 2013 revealed inspection of the joints, bones, and muscles to be normal.  The shoulders had full range of motion without pain or tenderness.  Stability and muscle strength/tone were normal.   

On VA examination in March 2014, the examiner diagnosed right AC osteoarthritis, impingement syndrome.  The examiner noted that the Veteran was service-connected for a right shoulder disability and service treatment records documented that the he sustained separation of the right AC joint during military service.  She observed that he had a post-service injury in 2003 when he fell on ice and was diagnosed with impingement syndrome, bursitis and rotator cuff tendonitis.  During the VA examination, the Veteran complained of pain in the right shoulder with lifting and repeated right arm use.  He reported intermittent clicking and giving way and felt that his right shoulder range of motion was reduced.  He stated that he could not lift anything heavy but was able to lift during routine daily activities such as lifting grocery bags and he remained independent with activities of daily living, although he was unable to throw a ball with the right shoulder.  He described his right arm as fatiguing easily. The Veteran denied flare-ups impacting the function of the shoulder and/or arm.  The Veteran indicated that he had worked as a disaster recovery planner, in telecommunications, and as a field service engineer, but could not perform the physical tasks of such jobs such as carrying around large tool bags and parts; however, during a knee examination performed on the same date, he reported that he volunteered at a small cooking school and taught, which he could manage.  

Range of motion testing revealed right shoulder flexion to 160 degrees, with objective evidence of painful motion beginning at 130 degrees.  Right shoulder abduction was to 160 degrees, with objective evidence of painful motion beginning at 150 degrees.  Internal and external rotation were from 0 to 80 degrees bilaterally, without pain.  After repetitive-use testing with 3 repetitions, right shoulder flexion and abduction were each to 160 degrees.  There was no change in internal or external rotation with repetition.  The examiner commented that the Veteran did not have additional limitation in range of motion of the shoulder and arm following repetitive-use testing, but did have functional loss and/or functional impairment of the shoulder and arm, specifically, he had excess fatigability and pain on movement on the right.  The examiner remarked that, based on the Veteran's report, it was as likely as not that there would be further limitation of function/range of motion secondary to pain/fatigue with repeated motion, but it was not possible without resorting to speculation to determine how much additional loss there would be.  

Examination also revealed localized tenderness or pain on palpation of the joint/soft tissue/biceps tendon of the right shoulder.  There was no guarding of the shoulder.  Muscle strength testing was normal.  Hawkins' impingement test was positive on the right, but empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were negative.  The examiner observed that there was a history of mechanical symptoms, such as clicking or catching, on the right, but indicated that there was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was negative.  The examiner indicated that the Veteran had an AC joint condition or any other impairment of the clavicle or scapula on the right.  In indicating the severity and side affected she reported that he had arthritis on the right.  There was tenderness on palpation of the AC joint on the right and cross-body adduction test was positive.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed right shoulder condition.  She commented that X-ray demonstrated very significant right shoulder AC joint arthritis.  There was no impairment of the humerus or loss of head of humerus and there was no malunion, non union or dislocation of the clavicle or scapula on examination.  

The examiner opined that the Veteran suffered an initial right AC separation during military service and then sustained a second injury with subacromial pain (similar location to the initial injury) in 2003.  She observed that current X-rays showed prominent AC joint arthritis.  She opined that the Veteran's current symptoms as likely as not originated with his initial service-connected AC separation and became aggravated by the second post-service injury.  She added that it was not possible to determine without resorting to speculation what degree of symptoms were from each injury, nor to determine the baseline prior to aggravation in 2003.  

The preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected right shoulder disability.

There is no indication that right arm motion has been limited to shoulder level; rather, forward flexion, abduction, and internal and external rotation were full on VA examination in July 2010; range of motion of the musculoskeletal system was described as normal during treatment in March 2011 and April 2012; and the shoulders had full range of motion during treatment in June 2013.  Most recently, the March 2014 VA examination revealed right shoulder flexion and abduction to 160 degrees and internal and external rotation to 80 degrees.  While right shoulder range of motion was limited on this most recent examination, the Veteran retained range of motion above shoulder level.  Thus, an initial rating in excess of 10 percent, pursuant to Diagnostic Code 5201, is not warranted.  

As to functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45, the evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of any such loss.  In this regard, range of motion was not limited by pain during the July 2010 VA examination.  Although the Veteran described fatigue and pain when overusing the shoulder, he denied weakness.  While he reported intermittent pain with lifting/elevation and repetitive use, he denied flare-ups and, on examination, there was no additional loss of motion, pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use times three.   While the Veteran had pain starting at 130 degrees of flexion and at 150 degrees of abduction on VA examination in March 2014, he retained pain-free range of motion to above shoulder level.  Despite the examiner's remark that, based on the Veteran's report, it was as likely as not that there would be further limitation of function/range of motion secondary to pain/fatigue with repeated motion, but it was not possible without resorting to speculation to determine how much additional loss there would be, after repetitive-use testing with 3 repetitions, right shoulder flexion and abduction were each to 160 degrees and there was no change in internal or external rotation with repetition and the examiner commented that the Veteran did not have additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  While the March 2014 VA examiner found that the Veteran did have functional loss and/or functional impairment of the shoulder and arm, specifically, excess fatigability and pain on movement on the right, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

Based on the pertinent evidence discussed above, the Veteran's functional impairment with regard to his right shoulder disability has not been so disabling as to effectively result in limitation of motion of the arm at shoulder level, as required for assignment of a higher rating under Diagnostic Code 5201. 

Given the Veteran's noncompensable limitation of motion of the right arm and pain, a 10 percent rating for the right shoulder, the maximum rating for a single, major joint, is assignable under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 10 percent rating assigned for the right shoulder disability in this case is consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, no higher rating is assignable.  

Despite his October 2011 description of his right shoulder as unstable and dislocating when too much pressure was placed on it, there is no evidence that the Veteran experiences other impairment of the humerus (including recurrent dislocation), as required for a rating in excess of 10 percent pursuant to Diagnostic Code 5202 or impairment of the clavicle or scapula with nonunion with loose movement or dislocation, as required for a rating in excess of 10 percent pursuant to Diagnostic Code 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203.  Rather, during the July 2010 VA examination, the Veteran denied dislocation and recurrent subluxation of his shoulder and examination of the musculoskeletal system in March 2011, April 2012, and June 2013 was normal.  The March 2014 VA examiner specifically commented that there was no impairment of the humerus or loss of head of humerus and there was no malunion, non union or dislocation of the clavicle or scapula on examination.  

Moreover, no other diagnostic code provides a basis for assignment of an initial rating in excess of 10 percent for the Veteran's right shoulder disability.  In this regard, it is neither contended nor shown that the Veteran's service-connected right shoulder disability involves ankylosis of the scapulohumeral articulation.  As such, consideration of the disability under Diagnostic Code 5200 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

For all the foregoing reasons, an initial rating in excess of 10 percent is not warranted.  

The Veteran's right shoulder disability has also not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied here.  The Veteran has reported that, as a result of his right shoulder disability, he is unable to lift any weight (limiting his ability to exercise), play baseball (as he could not throw a ball any distance), and experiences fatigue and pain when overusing his right shoulder.  See March 2010 statement and July 2010 VA examination report.   He has described pain, a feeling of giving way, reduced range of motion, a hard time picking up weight and throwing things, clicking and grinding in his shoulder, fatigue, right arm and hand numbness, an inability to sleep on his right side because of resulting pain, and an inability to participate in certain recreational activities he had previously enjoyed because he could not stress the joint.  See October 2011 hearing transcript, October 2011 statement from the Veteran, and March 2014 VA examination report.  

The schedular criteria are adequate to rate the service-connected right shoulder disability.  The rating schedule contemplates the described symptomatology of limited motion and also contemplates dislocation of the humerus and clavicle or scapula.  With regard to his reported numbness, a request to reopen a claim for service connection for neurological impairment of the right upper extremity, to include as secondary to the service-connected right shoulder disability has been referred to the AOJ, above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing, and weight bearing.  38 C.F.R. § 4.45; Mitchell, 25 Vet. App. at 37.  

Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right shoulder disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
     
For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for a higher initial rating for his service-connected right shoulder disability.  Therefore, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for facial palsy is denied.  

An initial rating in excess of 10 percent for a right shoulder disability is denied.  



REMAND

Remand is required to obtain outstanding pertinent records and to afford the Veteran a new VA examination regarding his service-connected right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and/or hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the West Haven VAMC, to include any records related to hearing loss dated around September 2010; audiological testing performed in October 2010 and March 2011, and a brain scan performed around June or July 2011; and 

(2) any additional records pertaining to the Veteran's May 2014 right knee surgery, to include records from the Bethel Health and Rehabilitation Center.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  In particular, if no reports of audiological testing or a brain scan from the West Haven VAMC are available, this must specifically be documented in the claims file/e-folder.  

2.  After all available records have been associated with the claims file/e-folder arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.  

The claims file/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The examiner should provide a description of any scarring related to the service-connected knee disability.  Description of any scars should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether the scar causes any limitation of function.

The examiner must address whether the right total knee arthroplasty the Veteran underwent in May 2014 is related to his service-connected right knee disability.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected right knee disability, from those attributable to any other disability, body habitus, or from post-service injury.  In this regard:

* Service treatment records document that the Veteran underwent arthrotomy of the right knee joint with repair of the medical collateral ligament in April 1970 for a tear of the medial collateral ligament following a fall while skiing.  The April 1970 operative report notes that the cruciate ligaments as well as the menisci were found to be intact.  

* A June 2004 private treatment record documents that the Veteran had right knee trouble since earlier that month when he suffered a twisting injury to his knee while playing golf.  The impression was right knee osteoarthritis, torn meniscus, now quiescent.  The physician commented that the Veteran had undergone medial collateral ligament surgery in the 1970s and also had an arthroscopy in about 1988 for a torn medial meniscus in the right knee.    

* In April 2007, the Veteran underwent right knee diagnostic and surgical arthroscopy, debridement, and partial lateral meniscectomy for a torn lateral meniscus and osteoarthritis of the right knee.  

* In a March 2010 statement, the Veteran described his in-service right knee injury and surgery (repair of a torn medial collateral ligament) and reported a secondary injury to the right knee, a torn meniscus, which was repaired by a civilian doctor after discharge from service.  

* During the July 2010 VA examination, the Veteran reported undergoing a second right knee surgery in 1971 or 1972 after the sudden onset of right knee swelling with walking.  The examiner noted the June 2004 twisting injury and the April 2007 surgery.  The examiner commented that the Veteran's right knee degenerative changes were as likely as not multifactorial, to include his service injury/surgery, repeat injury in 2003 while golfing [perhaps a reference to the 2004 injury] with subsequent meniscectomy surgery, morbid obesity, and pes planus.  

* In the August 2010 rating decision, the RO granted service connection for right knee degenerative changes.  

* The March 2014 VA examiner diagnosed right knee osteoarthritis and noted that the Veteran was service-connected for right knee medial collateral ligament tear status post repair in 1970 while in service and other ligaments, articular cartilage, and meniscii were intact at that time.  She noted that, after service, the Veteran had at least two injuries to his right knee, with meniscus surgery in 1988 and 2007.  She opined that the Veteran presently had osteoarthritis which was most likely related to loss of meniscus and had no evidence of joint instability with medial collateral ligament stress.  She therefore opined that it was as likely as not that the Veteran's current knee symptoms were related to his post-service meniscus injuries and surgeries and less likely related to his initial medial collateral ligament injury.  She added that post-service obesity may have played a role in exacerbating arthritis.  

* In May 2014, the Veteran underwent right total knee arthroplasty.  The pre- and post-operative diagnoses included severe tricompartment degenerative joint disease.  

 If it is not medically possible to distinguish the symptoms and effects of the service-connected right knee disability, from those attributable to any other disability, body habitus, or from post-service injury, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected right knee disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


